DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. 	The drawings received on 3/27/20 are acceptable.
Allowable Subject Matter
3. 	Claims 1 – 20 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance: 	Regarding claims 1 – 20, Keraly et al. (2020/0306986, hereinafter Keraly) in view of Smith et al. (2020/0306993, hereinafter Smith) represent the best art of record. However, Keraly in view of Smith fail to encompass all of the limitations of independent claims 1, 11, and 19.  	Regarding claim 1, Keraly discloses a tactile perception apparatus that provides a robotic system's control circuit with tactile information derived from a two-dimensional (2D) array of pressure sensors disposed on the robotic system's contact structure(s) (e.g., an end-effector/gripper finger of an arm-type robot mechanism), wherein the pressure sensor array is positioned such that at least some of the pressure sensors are pinched between a rigid base structure and a target object during operable interactions and the pressure sensor array is configured such that each spaced-apart pressure sensor generates an associated sensor data amount corresponding to an amount of contact force applied onto a corresponding surface region (2D location) of the rigid base structure.
 	Keraly fails to disclose a first PCB structure including a plurality of first substrates fixedly interconnected in a stacked arrangement, each of said first substrate comprising a rigid insulating material, a plurality of first electrodes disposed on the upper surface and a plurality of input/output pads disposed on the lower surface and a second PCB structure having a second upper surface and an opposing second lower surface, the second PCB structure including a plurality of second substrates fixedly interconnected in a stack arrangement. 
 	Smith discloses a tactile perception apparatus including a rigid base structure, a sensor board and a sensor data processing circuit, wherein the rigid base structure is fixedly connected to a robotic system's contact structure and includes a cantilevered support plate that is oriented such that an upper surface of the support plate faces toward the target object and an opposing lower surface of the support plate faces away from the target object during normal robot system operations.
 	However, Keraly, Smith or combinations thereof, fail to teach a first PCB structure including a plurality of first substrates fixedly interconnected in a stacked arrangement, each of said first substrate comprising a rigid insulating material, a plurality of first electrodes disposed on the upper surface and a plurality of input/output pads disposed on the lower surface and a second PCB structure having a second upper surface and an opposing second lower surface, the second PCB structure including a plurality of second substrates fixedly interconnected in a stack arrangement.  	Hence, the best prior art of record fails to teach the invention as set forth in independent claim 1 and the examiner can find no teachings for a first PCB structure including a plurality of first substrates fixedly interconnected in a stacked arrangement, each of said first substrate comprising a rigid insulating material, a plurality of first electrodes disposed on the upper surface and a plurality of input/output pads disposed on the lower surface and a second PCB structure having a second upper surface and an opposing second lower surface, the second PCB structure including a plurality of second substrates fixedly interconnected in a stack arrangement, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
 	Regarding claim 11, Keraly discloses a tactile perception apparatus that provides a robotic system's control circuit with tactile information derived from a two-dimensional (2D) array of pressure sensors disposed on the robotic system's contact structure(s) (e.g., an end-effector/gripper finger of an arm-type robot mechanism), wherein the pressure sensor array is positioned such that at least some of the pressure sensors are pinched between a rigid base structure and a target object during operable interactions and the pressure sensor array is configured such that each spaced-apart pressure sensor generates an associated sensor data amount corresponding to an amount of contact force applied onto a corresponding surface region (2D location) of the rigid base structure.
 	Keraly fails to disclose a first printed circuit board (PCB) structure having a first upper surface and an opposing first lower surface, the first PCB structure including a plurality of first substrates fixedly interconnected in a stack arrangement and a second printed circuit board (PCB) structure having a second upper surface and an opposing second lower surface, the second PCB structure including a plurality of second substrates fixedly interconnected in a stack arrangement. 	Smith discloses a tactile perception apparatus including a rigid base structure, a sensor board and a sensor data processing circuit, wherein the rigid base structure is fixedly connected to a robotic system's contact structure and includes a cantilevered support plate that is oriented such that an upper surface of the support plate faces toward the target object and an opposing lower surface of the support plate faces away from the target object during normal robot system operations.
 	However, Keraly, Smith or combinations thereof, fail to teach a first printed circuit board (PCB) structure having a first upper surface and an opposing first lower surface, the first PCB structure including a plurality of first substrates fixedly interconnected in a stack arrangement and a second printed circuit board (PCB) structure having a second upper surface and an opposing second lower surface, the second PCB structure including a plurality of second substrates fixedly interconnected in a stack arrangement. 	Hence, the best prior art of record fails to teach the invention as set forth in independent claim 11 and the examiner can find no teachings for a first printed circuit board (PCB) structure having a first upper surface and an opposing first lower surface, the first PCB structure including a plurality of first substrates fixedly interconnected in a stack arrangement and a second printed circuit board (PCB) structure having a second upper surface and an opposing second lower surface, the second PCB structure including a plurality of second substrates fixedly interconnected in a stack arrangement, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
	Regarding claim 19, Keraly discloses a tactile perception apparatus that provides a robotic system's control circuit with tactile information derived from a two-dimensional (2D) array of pressure sensors disposed on the robotic system's contact structure(s) (e.g., an end-effector/gripper finger of an arm-type robot mechanism), wherein the pressure sensor array is positioned such that at least some of the pressure sensors are pinched between a rigid base structure and a target object during operable interactions and the pressure sensor array is configured such that each spaced-apart pressure sensor generates an associated sensor data amount corresponding to an amount of contact force applied onto a corresponding surface region (2D location) of the rigid base structure.
 	Keraly fails to disclose mounting a plurality of piezoelectric-type pressure sensors between the first and second PCB structures such that a lower surface of each pressure sensor contacts an associated first said solder flux portion, and such that an upper surface of said each pressure sensor contacts an associated said second solder flux portion.
 	Smith discloses a tactile perception apparatus including a rigid base structure, a sensor board and a sensor data processing circuit, wherein the rigid base structure is fixedly connected to a robotic system's contact structure and includes a cantilevered support plate that is oriented such that an upper surface of the support plate faces toward the target object and an opposing lower surface of the support plate faces away from the target object during normal robot system operations.
 	However, Keraly, Smith or combinations thereof, fail to teach mounting a plurality of piezoelectric-type pressure sensors between the first and second PCB structures such that a lower surface of each pressure sensor contacts an associated first said solder flux portion, and such that an upper surface of said each pressure sensor contacts an associated said second solder flux portion.  	Hence, the best prior art of record fails to teach the invention as set forth in independent claim 19 and the examiner can find no teachings for mounting a plurality of piezoelectric-type pressure sensors between the first and second PCB structures such that a lower surface of each pressure sensor contacts an associated first said solder flux portion, and such that an upper surface of said each pressure sensor contacts an associated said second solder flux portion, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
6. 	Bu et al. (KR20090029091) disclose a tactile sensor and input device comprising the same, and input detection method thereof.  	Rose et al. (2013/0238129) disclose a touch sensitive robotic gripper. 	Casse et al. (2020/0094412) disclose a multimodal sensor array for robotic systems.7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        5/21/22